Case 1:18-cv-01505-DDD-JPM Document 37 Filed 11/05/20 Page 1 of 5 PageID #: 181



                                                                                 b


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 PATRICK FAY,                          CIVIL DOCKET NO. 1:18-CV-01505
 Plaintiff

 VERSUS                                JUDGE DRELL

 CONCORDIA PARISH
 CORRECTIONAL FACILITY, ET             MAGISTRATE JUDGE PEREZ-MONTES
 AL.,
 Defendants


                                 MEMORANDUM ORDER

       Before the Court is a Motion for Summary Judgment (ECF No. 33) filed by

 Defendants.    Due to an assortment of delays and logistical struggles, Plaintiff

 Patrick Fay (“Fay”) has been unable to respond to the Motion because he was

 denied access to a law library or other type of legal assistance.    Meanwhile,

 Defendants’ Motion may have become stale or otherwise impacted by intervening

 events.     Defendants’ Motion for Summary Judgment (ECF No. 33) is thus

 MOOTED. Defendants are ORDERED to supplement their submissions and to file

 either a new Motion for Summary Judgment or a Statement of Issues for Trial

 within 30 days of this Order.

 I.    Background

       Fay filed this pro se complaint pursuant to 42 U.S.C. § 1983, in forma

 pauperis.     Fay claims that, while he was confined in the Catahoula Parish

 Correctional Facility (“CPCF”) as a pretrial detainee, Defendants imprisoned him
Case 1:18-cv-01505-DDD-JPM Document 37 Filed 11/05/20 Page 2 of 5 PageID #: 182




 with convicted inmates held by the Louisiana Department of Corrections (“DOC”);

 failed to protect him from other inmates; and failed to provide him medical care for

 injuries suffered from an attack by other inmates. ECF Nos. 6, 11, 12, 20. The

 remaining Defendants are Lance Moore (“Moore”) (Warden of CPCF), Tommy

 Taylor (“Taylor”) (a correctional officer at CPCF), and Mackey Stockstill

 (“Stockstill”) (“medical administrator” at CPCF). 1

          Defendants Moore and Taylor answered the complaint. ECF No. 31. The

 summons on Stockstill was returned unexecuted because she is no longer employed

 at CPCF. ECF No. 31.

          Defendants Moore and Taylor filed a Motion for Summary Judgment (ECF

 No. 33). Soon thereafter, Fay filed a letter asking for assistance and informing the

 Court that he was in the Concordia Parish Correctional Facility where, because he

 is a pretrial detainee instead of a convicted DOC inmate, he is not allowed to use

 the law library, is not provided legal assistance, and is not allowed to make copies. 2

 ECF No. 35. To date, Fay has not filed an opposition to Defendants’ Motion for

 Summary Judgment.

          Within the last two weeks, Fay notified the Court that he had been

 transferred to the Lafayette Parish Correctional Center.         ECF No. 36.      Fay is

 apparently now able to respond.



 1   The complaint against the other named Defendants was dismissed. ECF No. 14.

 2Fay recently notified the Court that he had been transferred to the Lafayette Parish
 Correctional Center. ECF No. 36.


                                             2
Case 1:18-cv-01505-DDD-JPM Document 37 Filed 11/05/20 Page 3 of 5 PageID #: 183




 II.   Law and Analysis

       Prisoners have a constitutionally protected right of access to the courts. See

 Brewer v. Wilkinson, 3 F.3d 816, 820-21 (5th Cir. 1993), cert. den., 510 U.S. 1123

 (1994). Interference with access to the courts may constitute the deprivation of a

 substantive constitutional right, and may give rise to a claim for relief under ' 1983.

 Any deliberate impediment to access, even a delay of access, may be a constitutional

 deprivation. See Jackson v. Procunier, 789 F.2d 307, 310-11 (5th Cir. 1986); see

 also Crowder v. Sinyard, 884 F.2d 804, 811 (5th Cir. 1989), cert. den., 498 U.S. 924

 (1990).

       “The right of access to the courts, however, ‘guarantees no particular

 methodology but rather the conferral of a capability—the capability of bringing

 contemplated challenges to sentences or conditions of confinement before the

 courts.’” Terry v. Hubert, 609 F.3d 757, 761 (5th Cir. 2010) (citing Lewis v. Casey,

 518 U.S. 343, 354 (1996)).    Prison authorities are required to assist inmates in

 preparing and filing meaningful legal papers by providing prisoners with adequate

 law libraries or adequate assistance from persons trained in the law. See Bounds v.

 Smith, 430 U.S. 817, 828 (1977); see also Brewer, 3 F.3d at 820-21. Making library

 facilities available to inmates is merely one constitutionally acceptable method to

 assure meaningful access to the courts; prisons may use alternative means to

 achieve that goal. See Lewis v. Casey, 518 U.S. 343, 351 (1996); see also Jones v.

 Greninger, 188 F.3d 322, 325 (5th Cir. 1999).




                                           3
Case 1:18-cv-01505-DDD-JPM Document 37 Filed 11/05/20 Page 4 of 5 PageID #: 184




        It appears that Plaintiff has not responded to the Motion for Summary

 Judgment because he was denied access to a law library or other legal assistance

 while incarcerated at CPCF. The Court assigns no fault to CPCF. Moreover, Fay

 does not seek – and the Court does not opine about – recovery for denied access to

 the courts. But Fay is entitled to respond, in substance, to Defendants’ motions and

 to do so with constitutionally adequate resources. Therefore, the Court does not

 construe Fay’s lack of response as a lack of opposition to the Motion. Because it

 appears that Fay has not had an opportunity to prepare a response to the Motion,

 Defendants’ Motion for Summary Judgment (ECF No. 33) is denied without

 prejudice.

        Defendants will be afforded the opportunity to update their submissions and

 file a new Motion.

 III.   Conclusion

        IT IS ORDERED That Defendants’ Motion for Summary Judgment is

 DENIED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Defendants have 21 days to supplement

 their response to the Court’s Order (ECF No. 15) to file Fay’s medical records and

 other pertinent documents, to include any new documents since Defendants’

 original submission on October 24, 2019. The submissions should include: medical

 records from all prisons facilities Fay has been in since leaving CPCF and from all

 outside providers (including dental); warden=s unusual occurrence reports;

 grievances and responses thereto; and any other documents pertinent to the issues



                                          4
Case 1:18-cv-01505-DDD-JPM Document 37 Filed 11/05/20 Page 5 of 5 PageID #: 185




 in this case. Defendants shall provide copies of those records and documents to

 Plaintiff. See Fed. R. Civ. P. 26(a)(1).

       Any physician, medical facility, or other health care provider which has

 examined or administered treatment of any kind to plaintiff relative to the

 complaint alleged IS ORDERED to release to any party herein, pursuant to any

 request of that party, and at that party=s expense, any and all such medical records

 that it may possess.

       IT IS FURTHER ORDERED that, after Defendants file the supplemental

 medical records and other documents, they have 9 more days (30 days total) to file a

 second Motion for Summary Judgment (with a supplemental memorandum and

 new attachments, if any) OR a statement of issues for trial, as set out in the Court’s

 order of June 5, 2019 (ECF No. 15).

       IT IS ORDERED that Fay will have 21 days to file a response to Defendants’

 Motion for Summary Judgment or statement of issues for trial, whichever is filed.

 Failure to file a response will be construed as a lack of opposition.

       IT IS ORDERED that Defendants have 10 days to file a reply to Fay’s

 response.

       SIGNED on Thursday, November 5, 2020.



                                                       ______________________________
                                                       Joseph H.L. Perez-Montes
                                                       United States Magistrate Judge




                                            5
